Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 1 of 21
                                                                             EXHIBIT
                                                                                 B
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 2 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 3 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 4 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 5 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 6 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 7 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 8 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 9 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 10 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 11 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 12 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 13 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 14 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 15 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 16 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 17 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 18 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 19 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 20 of 21
Case 19-45265   Doc 9-2   Filed 09/10/19 Entered 09/10/19 15:35:17   Exhibit B
                                  Pg 21 of 21
